Exhibit 10.5f
JABIL CIRCUIT, INC.
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
                                         (the “Grant Date”) between JABIL
CIRCUIT, INC. a Delaware corporation (the “Company”) and                     
(the “Grantee”).
Background Information
     A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2002 Stock Incentive Plan (the
“Plan”).
     B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants,
subject to the terms and conditions of the Plan and any additional terms
provided by the Administrator. The Administrator has made a Stock Award grant
denominated in units to the Grantee as of the Grant Date pursuant to the terms
of the Plan and this Agreement.
     C. The Grantee desires to accept the Stock Award grant and agrees to be
bound by the terms and conditions of the Plan and this Agreement.
     D. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.
Agreement
     1. Restricted Stock Units. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee _____
restricted stock units (the “Restricted Stock Units”) as of the Grant Date. Each
Restricted Stock Unit represents the right to receive a Share of Common Stock if
the Restricted Stock Unit becomes vested and non-forfeitable in accordance with
Section 2 or Section 3 of this Agreement. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units or the Shares underlying the Restricted Stock
Units unless and until the Restricted Stock Units become vested and
non-forfeitable and such Shares are delivered to the Grantee in accordance with
Section 4 of this Agreement. The Grantee is required to pay no cash
consideration for the grant of the Restricted Stock Units. The Grantee
acknowledges and agrees that (i) the Restricted Stock Units and related rights
are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event the Grantee’s
Continuous Status as an Employee or Consultant terminates in certain
circumstances, as specified in Section 6 of this Agreement, (iii) sales of
Shares of Common Stock delivered in settlement of the Restricted Stock Units
will be subject to the Company’s policies regulating trading by Employees or
Consultants, including any applicable “blackout” or other designated periods in
which sales of Shares are not permitted, (iv) Shares delivered in settlement
will be subject to any recoupment or “clawback” policy of the Company, and
(v) any entitlement to dividend equivalents will be in accordance with Section 7
of this Agreement. The

1



--------------------------------------------------------------------------------



 



extent to which the Grantee’s rights and interest in the Restricted Stock Units
becomes vested and non-forfeitable shall be determined in accordance with the
provisions of Sections 2 and 3 of this Agreement.
     2. Vesting. Except as may be otherwise provided in Section 3 or Section 6
of this Agreement, the vesting of the Grantee’s rights and interest in the
Restricted Stock Units shall be determined in accordance with this Section 2.
[Describe time-based vesting restrictions].
     3. Change in Control. In the event of a Change in Control, any portion of
the Restricted Stock Units that is not yet vested on the date such Change in
Control is determined to have occurred:
          (a) shall become fully vested on the first anniversary of the date of
such Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant does not terminate prior to the
Change in Control Anniversary;
          (b) shall become fully vested on the Date of Termination if the
Grantee’s Continuous Status as an Employee or Consultant terminates prior to the
Change in Control Anniversary as a result of termination by the Company without
Cause or resignation by the Grantee for Good Reason; or
          (c) shall not become fully vested if the Grantee’s Continuous Status
as an Employee or Consultant terminates prior to the Change in Control
Anniversary as a result of termination by the Company for Cause or resignation
by the Grantee without Good Reason, but only to the extent such Restricted Stock
Units have not previously become vested.
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
at a Stated Vesting Date under the terms of the standard vesting provision
contained in Section 2 of this Agreement
For purposes of this Section 3, the following definitions shall apply:
          (d) “Cause” means:
               (i) the Grantee’s conviction of a crime involving fraud or
dishonesty; or
               (ii) The Grantee’s continued willful or reckless material
misconduct in the performance of the Grantee’s duties after receipt of written
notice from the Company concerning such misconduct;
provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to

2



--------------------------------------------------------------------------------



 



the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).
          (e) “Good Reason” means:
               (i) The assignment to the Grantee of any duties adverse to the
Grantee and materially inconsistent with the Grantee’s position (including
status, titles and reporting requirement), authority, duties or
responsibilities, or any other action by the Company that results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action that is not
taken in bad faith;
               (ii) Any material reduction in the Grantee’s compensation; or
               (iii) Change in location of the Grantee’s assigned office of more
than 35 miles without prior consent of the Grantee.
The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.
     4. Timing and Manner of Settlement of Restricted Stock Units.
          (a) Settlement Timing. Unless and until the Restricted Stock Units
become vested and non-forfeitable in accordance with Section 2, Section 3 or
Section 6 of this Agreement, the Grantee will have no right to settlement of any
such Restricted Stock Units. Restricted Stock Units will be settled under this
Section 4 by the Company delivering to the Grantee (or his beneficiary in the
event of death) a number of Shares equal to the number of Restricted Stock Units
that have become vested and non-forfeitable and are to be settled at the
applicable settlement date. In the case of Restricted Stock Units that become
vested and non-forfeitable at a Stated Vesting Date in accordance with Section 2
of this Agreement, such Restricted Stock Units will be settled at a date (the
“Stated Settlement Date”) that is as prompt as practicable after the Stated
Vesting Date but in no event later than two and one-half (2-1/2) months after
such Stated Vesting Date (settlement that is prompt but in no event later than
two and one-half (2-1/2) months after the applicable vesting date is referred to
herein as “Prompt Settlement”). The settlement of Restricted Stock Units that
become vested and non-forfeitable in circumstances governed by Section 3 or
Section 6 or that are settled under Section 2 after the Grantee has become
Retirement-eligible under Section 6 will be as follows:
               (i) Restricted Stock Units that do not constitute a deferral of
compensation under Code Section 409A will be settled as follows:

3



--------------------------------------------------------------------------------



 



                    (A) Restricted Stock Units that become vested in accordance
with Section 6(b) (due to the Grantee’s death) will be settled within the period
extending to not later than two and one-half (2-1/2) months after the later of
the end of calendar year or the end of the Company’s fiscal year in which death
occurred;
                    (B) Restricted Stock Units that become vested in accordance
with Section 6(c) (due to the Grantee’s termination due to Disability) will be
settled in a Prompt Settlement following termination of the Grantee’s Continuous
Status as an Employee or Consultant; and
                    (C) Restricted Stock Units that become vested in accordance
with Section 3(a) (on the Change in Control Anniversary) or Section 3(b) (during
the year following a Change in Control) will be settled in a Prompt Settlement
following the applicable vesting date under Section 3(a) or 3(b).
               (ii) Restricted Stock Units that constitute a deferral of
compensation under Code Section 409A (“409A RSUs”) will be settled as follows:
                    (A) 409A RSUs that become vested in accordance with Section
6(b) (due to the Grantee’s death) will be settled on the 30th day after the date
of the Grantee’s death;
                    (B) 409A RSUs that become vested in accordance with Section
6(c) (due to the Grantee’s termination due to Disability) will be settled in a
Prompt Settlement following termination of the Grantee’s Continuous Status as an
Employee or Consultant, subject to Section 9(b) (including the six-month delay
rule); and
                    (C) 409A RSUs that become vested in accordance with Section
3(a) (on the Change in Control Anniversary), if in connection with the Change in
Control there occurred a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation §
1.409A-3(i)(5) (a “409A Change in Control”), will be settled in a Prompt
Settlement following the first anniversary of the 409A Change in Control, and if
there occurred no 409A Change in Control in connection with the Change in
Control, such 409A RSUs will be settled in a Prompt Settlement following the
earliest of the applicable Stated Vesting Date, one year after a 409A Change in
Control not related to the Change in Control or the termination of the Grantee’s
Continuous Status as an Employee or Consultant, subject to Section 9(b)
(including the six-month delay rule); and
                    (D) 409A RSUs that become vested in accordance with Section
3(b) (during the year following a Change in Control) will be settled in a Prompt
Settlement following termination of the Grantee’s Continuous Status as an
Employee or Consultant, subject to Section 9(b) (including the six-month delay

4



--------------------------------------------------------------------------------



 



rule).
          (b) Manner of Settlement. The Company may make delivery of Shares of
Common Stock in settlement of Restricted Stock Units by either delivering one or
more certificates representing such Shares to the Grantee (or his beneficiary in
the event of death), registered in the name of the Grantee (and any joint name,
if so directed by the Grantee), or by depositing such Shares into a stock
brokerage account maintained for the Grantee (or of which the Grantee is a joint
owner, with the consent of the Grantee). If the Company determines to settle
Restricted Stock Units by making a deposit of Shares into such an account, the
Company may settle any fractional Restricted Stock Unit by means of such
deposit. In other circumstances or if so determined by the Company, the Company
shall instead pay cash in lieu of any fractional Share, on such basis as the
Administrator may determine. In no event will the Company issue fractional
Shares.
          (c) Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of dates for settlement are
specified above in order to comply with Code Section 409A, the Company retains
discretion to determine the settlement date, and no Grantee or beneficiary of a
Grantee shall have any claim for damages or loss by virtue of the fact that the
market price of Common Stock was higher on a given date upon which settlement
could have been made as compared to the market price on or after the actual
settlement date (any claim relating to settlement will be limited to a claim for
delivery of Shares and related dividend equivalents).
     5. Restrictions on Transfer. The Grantee shall not have the right to make
or permit to occur any transfer, assignment, pledge, hypothecation or
encumbrance of all or any portion of the Restricted Stock Units, related rights
to dividend equivalents or any other rights relating thereto, whether outright
or as security, with or without consideration, voluntary or involuntary, and the
Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.
     6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant terminates for any reason before the Restricted Stock Units become
vested in accordance with Section 2 or Section 3 of this Agreement.
          (a) Retirement. In the event of the Grantee’s Retirement in accordance
with the terms and conditions set forth in this Section 6(a), the Grantee’s
Continuous Status as an Employee or Consultant shall be treated as not having
terminated for a number of years determined in accordance with this Section 6(a)
for purposes of application of the vesting provisions of this Agreement. For
purposes of this Section 6(a), “Retirement” means termination of the Grantee’s
Continuous Status as an Employee or Consultant after the earliest of:

5



--------------------------------------------------------------------------------



 



               (i) The Grant Date or the anniversary of the Grant Date at which
the Grantee has attained age fifty (50) and completed fifteen (15) Full Years of
Continuous Status as an Employee or Consultant;
               (ii) The Grant Date or the anniversary of the Grant Date at which
the Grantee has attained age fifty-eight (58) and completed ten (10) Full Years
of Continuous Status as an Employee or Consultant; or
               (iii) The Grant Date or the anniversary of the Grant Date at
which the Grantee has attained age sixty-two (62) and completed five (5) Full
Years of Continuous Status as an Employee or Consultant.
     For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 6(a), the time period of Continuous Status as an Employee or
Consultant for a Grantee whose service with the Company or a Subsidiary
terminates and who subsequently returns to service with the Company or a
Subsidiary shall include all time periods of the Grantee’s service for the
Company or a Subsidiary for purposes of this Section 6(a). This Section 6(a)
will only apply to a Retirement if the Grantee’s Continuous Status as an
Employee or Consultant does not terminate due to Cause as defined in this
Agreement. In addition, this Section 6(a) will only apply to a Retirement if the
Grantee executes the agreement, if any, required under Section 6(d). For a
Grantee who became an Employee or Consultant of the Company or a Subsidiary
following the acquisition of his or her employer by the Company or a Subsidiary,
service with the acquired employer shall not count toward the number of years of
the Grantee’s Continuous Status as an Employee or Consultant for purposes of
this Section 6(a), and Continuous Status as an Employee or Consultant shall be
measured from the commencement of the Grantee’s service for the Company or a
Subsidiary following such acquisition. For purposes of this Section 6(a), the
number of years of the Grantee’s Continuous Status as an Employee or Consultant
shall also include service with Jabil Circuit Co., a Michigan corporation and
predecessor to the Company, and any Predecessor Subsidiary. For purposes of this
Section 6(a), “Predecessor Subsidiary” means a company of which not less than
fifty percent (50%) of the voting shares were held by Jabil Circuit Co. or a
Predecessor Subsidiary. For purposes of this Section 6(a), for a Grantee who
subsequent to the Grant Date performs service for the Company or a Subsidiary in
a role as an employee of the Company or a Subsidiary that no longer includes
being a state law officer of the Company or a substantially equivalent position
of a Subsidiary (“Subsequent Non-Officer Service”), the time period of such
Grantee’s Continuous Status as an Employee or Consultant shall not include the
time period of any such Subsequent Non-Officer Service, but shall include any
time period during which such Grantee subsequently resumes service for the
Company or a Subsidiary in a role as an employee of the Company or a Subsidiary
that includes being a state law officer of the Company or a substantially
equivalent position of a Subsidiary.
     If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant shall be treated as not having
terminated for the number of years beginning on the effective date of the
Retirement, or the remaining portion of the vesting period, whichever is
applicable, in accordance with the following table based on the Grantee’s age
and

6



--------------------------------------------------------------------------------



 



full years of Continuous Status as an Employee or Consultant at the later of the
Grant Date or the anniversary of the Grant Date next preceding the effective
date of the Retirement:

                      Full Years of Continuous Status as an Employee or
Consultant Age   5 Years   10 Years   15 Years   20 or More Years 50 – 54   None
  None   1 year   2 years 55 – 57   None   None   2 years   Full vesting period
58 – 61   None   2 years   3 years   Full vesting period 62 or Older   Full
vesting period   Full vesting period   Full vesting period   Full vesting period

Accordingly, upon such Retirement, Restricted Stock Units that otherwise would
be forfeited because the Stated Vesting Date is a date after the effective date
of the Retirement will not be forfeited if the Stated Vesting Date would have
been reached had the Grantee remained in Continuous Status as an Employee or
Consultant for the additional period specified in the table above. Settlement of
any such Restricted Stock Units will not be accelerated upon Retirement, but
will remain subject to Section 4. Any portion of the Restricted Stock Units that
would not become vested under Section 2 assuming the Grantee’s Continuous Status
as an Employee or Consultant as set forth in the above table will be forfeited
upon Retirement. Accordingly, the death of the Grantee following Retirement or a
Change in Control following Retirement shall not affect the application of this
Section 6(a), although such events will trigger a settlement of the Restricted
Stock Units not forfeited by operation of this Section 6(a) in accordance with
Section 4.
          (b) Death. In the event that the Grantee’s Continuous Status as an
Employee or Consultant terminates due to death at a time that any of the
Grantee’s Restricted Stock Units have not yet vested, such Restricted Stock
Units shall not be forfeited but instead shall become fully vested at the date
of death.
          (c) Disability. In the event that the Grantee’s Continuous Status as
an Employee or Consultant terminates due to Disability at a time that any of the
Grantee’s Restricted Stock Units have not yet vested, such Restricted Stock
Units shall not be forfeited but instead shall become fully vested at the date
of termination, provided that such accelerated vesting will only apply if the
Grantee executes the agreement, if any, required under Section 6(d).
          (d) Execution of Separation Agreement and Release. Unless otherwise
determined by the Administrator, as a condition to the non-forfeiture of
Restricted Stock Units upon Retirement under Section 6(a) or the accelerated
vesting of Restricted Stock Units under Section 6(c), the Grantee shall be
required to execute a separation agreement and release, in a form prescribed by
the Administrator, setting forth covenants relating to noncompetition,
nonsolicitation, nondisparagement, confidentiality and similar covenants for the
protection of the Company’s business, and releasing the Company from liability
in connection with the Grantee’s

7



--------------------------------------------------------------------------------



 



termination. Such agreement shall provide for the forfeiture and/or clawback of
the Restricted Stock Units subject to Section 6(a) or 6(c), and the Shares of
Common Stock issued or issuable in settlement of the Restricted Stock Units, and
related dividend equivalents and any other related rights, in the event of the
Grantee’s failure to comply with the terms of such agreement. The Administrator
will provide the form of such agreement to the Grantee at the date of
termination, and the Grantee must execute and return such form within the period
specified by law or, if no such period is specified, within 21 days after
receipt of the form of agreement, and not revoke such agreement within any
permitted revocation period (the end of these periods being the “Agreement
Effectiveness Deadline”). If any Restricted Stock Units subject to Section 6(a)
or 6(c) or related rights would be required to be settled before the Agreement
Effectiveness Deadline, the settlement shall not be delayed pending the receipt
and effectiveness of the agreement, but any such Restricted Stock Units or
related rights settled before such receipt and effectiveness shall be subject to
a “clawback” (repaying to the Company the Shares and cash paid upon settlement)
in the event that the agreement is not received and effective and not revoked by
the Agreement Effectiveness Deadline.
     7. Dividend Equivalents; Adjustments.
          (a) Dividend Equivalents. During the period beginning on the Grant
Date and ending on the date that Shares are issued in settlement of a Restricted
Stock Unit, the Grantee will accrue dividend equivalents on Restricted Stock
Units (including electively deferred 409A RSUs) equal to the cash dividend or
distribution that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding Share of Common Stock on
the record date for the dividend or distribution. Such accrued dividend
equivalents (i) will vest and become payable upon the same terms and at the same
time of settlement as the Restricted Stock Units to which they relate, and
(ii) will be denominated and payable solely in cash. Dividend equivalent
payments, at settlement, will be net of applicable federal, state, local and
foreign income and social insurance withholding taxes (subject to Section 8).
          (b) Adjustments. The number of Restricted Stock Units (including
electively deferred 409A RSUs) credited to the Grantee shall be subject to
adjustment by the Company, in accordance with Section 11 of the Plan, in order
to preserve without enlarging the Grantee’s rights with respect to such
Restricted Stock Units. Any such adjustment shall be made taking into account
any crediting of cash dividend equivalents to the Grantee under Section 7(a) in
connection with such transaction or event. In the case of an extraordinary cash
dividend, the Administrator may determine to adjust the Grantee’s Restricted
Stock Units under this Section 7(b) in lieu of crediting cash dividend
equivalents under Section 7(a). Restricted Stock Units credited to the Grantee
as a result of an adjustment shall be subject to the same forfeiture and
settlement terms as applied to the related Restricted Stock Units prior to the
adjustment.
     8. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Grantee further acknowledges that
the Company and/or its

8



--------------------------------------------------------------------------------



 



Subsidiaries (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant or vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of Shares acquired
pursuant to such delivery and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of any award to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Grantee
becomes subject to tax in more than one jurisdiction between the Grant Date and
the date of any relevant taxable event, the Grantee acknowledges that the
Company and/or its Subsidiaries may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
          (a) withholding from the Grantee’s wages or other cash compensation
paid to the Grantee by the Company and/or its Subsidiaries; or
          (b) withholding from proceeds of the Shares acquired following
settlement either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Grantee’s behalf pursuant to this authorization); or
          (c) withholding in Shares to be delivered upon settlement; or
          (d) withholding from dividend equivalent payments (payable in cash)
related to the Shares to be delivered at settlement.
To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
     Finally, the Grantee shall pay to the Company and/or its Subsidiaries any
amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Grantee’s participation
in the Plan that are not satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.
     9. Code Section 409A.
          (a) General. Payments made pursuant to this Agreement are intended to
be exempt from Section 409A of the Code or to otherwise comply with Section 409A
of the Code.

9



--------------------------------------------------------------------------------



 



Accordingly, other provisions of the Plan or this Agreement notwithstanding, the
provisions of this Section 9 will apply in order that the Restricted Stock
Units, and related dividend equivalents and any other related rights, will be
exempt from or otherwise comply with Code Section 409A. In addition, the Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this
Agreement to ensure that all Restricted Stock Units, and related dividend
equivalents and any other related rights, are exempt from or otherwise have
terms that comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). Other provisions of
the Plan and this Agreement notwithstanding, the Company makes no
representations that the Restricted Stock Units, and related dividend
equivalents and any other related rights, will be exempt from or avoid any
penalties that may apply under Code Section 409A, makes no undertaking to
preclude Code Section 409A from applying to the Restricted Stock Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Grantee (or his beneficiary) for
any taxes, interest or penalties imposed under Code Section 409A. Other
restrictions and limitations under any deferred compensation plan or general
rules applicable to deferrals apply to electively deferred 409A RSUs and related
dividend equivalents and, if those provisions apply and are compliant with Code
Section 409A, they shall take precedence over inconsistent provisions of this
Section 9.
          (b) Restrictions on 409A RSUs. In the case of any 409A RSUs, the
following restrictions will apply:
               (i) Separation from Service. Any payment in settlement of the
409A RSUs that is triggered by a termination of Continuous Status as an Employee
or Consultant (or other termination of employment) hereunder will occur only if
the Grantee has had a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h), with such separation from service treated as the
termination for purposes of determining the timing of any settlement based on
such termination.
               (ii) Six-Month Delay Rule. The “six-month delay rule” will apply
to 409A RSUs if these four conditions are met:
                    (A) the Grantee has a separation from service (within the
meaning of Treasury Regulation § 1.409A-1(h)) for a reason other than death;
                    (B) a payment in settlement is triggered by such separation
from service; and
                    (C) the Grantee is a “specified employee” under Code
Section 409A.
If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:
                    (D) any delayed payment shall be made on the date six months
and one day after separation from service;

10



--------------------------------------------------------------------------------



 



                    (E) during the six-month delay period, accelerated
settlement will be permitted in the event of the Grantee’s death and for no
other reason (including no acceleration upon a Change in Control) except to the
extent permitted under Code Section 409A; and
                    (F) any settlement that is not triggered by a separation
from service, or is triggered by a separation from service but would be made
more than six months after separation (without applying this six-month delay
rule), shall be unaffected by the six-month delay rule.
          (c) Other Compliance Provisions. The following provisions apply to
Restricted Stock Units:
               (i) Each tranche of Restricted Stock Units (including dividend
equivalents accrued thereon) that is scheduled to vest at a separate Stated
Vesting Date under Section 2 shall be deemed a separate payment for purposes of
Code Section 409A.
               (ii) The settlement of 409A RSUs may not be accelerated by the
Company except to the extent permitted under Code Section 409A. The Company may,
however, accelerate vesting (i.e., may waive the risk of forfeiture tied to
termination of the Grantee’s Continuous Status as an Employee or Consultant) of
409A RSUs, without changing the settlement terms of such 409A RSUs.
               (iii) It is understood that Good Reason for purposes of this
Agreement is limited to circumstances that qualify under Treasury Regulation §
1.409A-1(n)(2).
               (iv) Any election to defer settlement of Restricted Stock Units
must comply with the election timing rules under Code Section 409A.
               (v) Any restriction imposed on 409A RSUs hereunder or under the
terms of other documents solely to ensure compliance with Code Section 409A
shall not be applied to a Restricted Stock Unit that is not a 409A RSU except to
the extent necessary to preserve the status of such Restricted Stock Unit as not
being a “deferral of compensation” under Code Section 409A.
               (vi) If any mandatory term required for 409A RSUs or other RSUs,
or related dividend equivalents or other related rights, to avoid tax penalties
under Code Section 409A is not otherwise explicitly provided under this document
or other applicable documents, such term is hereby incorporated by reference and
fully applicable as though set forth at length herein.
               (vii) In the case of any settlement of Restricted Stock Units
during a specified period following the Stated Vesting Date or other date
triggering a right to settlement, the Grantee shall have no influence (other
than permitted deferral elections) on any determination as to the tax year in
which the settlement will be made.
               (viii) In the case of any Restricted Stock Unit that is not a
409A RSU, if the circumstances arise constituting a Disability but termination
of the Grantee’s Continuous

11



--------------------------------------------------------------------------------



 



Status as an Employee or Consultant has not in fact resulted immediately without
an election by the Grantee, then only the Company or a Subsidiary may elect to
terminate the Grantee’s Continuous Status as an Employee or Consultant due to
such Disability.
               (ix) If the Company has a right of setoff that could apply to a
409A RSU, such right may only be exercised at the time the 409A RSU would have
been settled, and may be exercised only as a setoff against an obligation that
arose not more than 30 days before and within the same year as the settlement
date if application of such setoff right against an earlier obligation would not
be permitted under Code Section 409A.
     10. Deferral. If permitted by the Administrator, the issuance of the Shares
issuable with respect to the Restricted Stock Units may be deferred upon such
terms and conditions as determined by the Administrator, subject to the
Administrator’s determination that any such right of deferral or any term
thereof complies with applicable laws or regulations in effect from time to
time, including but not limited to Section 409A of the Code and the Employee
Retirement Income Security Act of 1974, as amended. Shares issuable with respect
to electively deferred 409A RSUs, and related dividend equivalents, shall remain
subject to the terms and conditions of this Agreement, and for this purpose
shall be considered rights related to the 409A RSUs, to the extent applicable
and not otherwise superseded by any deferred compensation plan or general rules
applicable to electively deferred 409A RSUs, until such 409A RSUs are settled
and the Shares issued, including but not limited to Sections 5, 6(d), 7, 8, 9,
11, 12, 13, 14, 15 and 16 of this Agreement.
     11. No Effect on Employment or Rights under the Plan. Nothing in the Plan
or this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.
     12. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
     13. Successors; Severability; Entire Agreement; Headings. This Agreement
shall inure to the benefit of, and be binding upon, the Company and the Grantee
and their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or

12



--------------------------------------------------------------------------------



 



unenforceable provision or portion thereof had never been contained herein.
Subject to the terms and conditions of the Plan, any rules adopted by the
Company or the Administrator and applicable to this Agreement and the terms of
any elective deferral of the Grantee applicable to the Restricted Stock Units,
which are incorporated herein by reference, this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to such terms,
restrictions and limitations. Section headings used herein are for convenience
of reference only and shall not be considered in construing this Agreement.
     14. Grantee Acknowledgements and Consents.
          (a) Grantee Consent. By accepting this Agreement electronically, the
Grantee voluntarily acknowledges and consents to the collection, use, processing
and transfer of personal data as described in this Section 14(a). The Grantee is
not obliged to consent to such collection, use, processing and transfer of
personal data; however, failure to provide the consent may affect the Grantee’s
ability to participate in the Plan. The Company and its subsidiaries hold, for
the purpose of managing and administering the Plan, certain personal information
about the Grantee, including the Grantee’s name, home address and telephone
number, date of birth, social security number or other Grantee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, and details of all options or any other entitlement to
Shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Grantee’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, in countries that
may have different data privacy laws and protections than the Grantee’s country,
such as the United States. By accepting this Agreement electronically, the
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Grantee’s behalf to a broker or
other third party with whom the Grantee may elect to deposit any Shares acquired
pursuant to the Plan. The Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Administrator; however, withdrawing consent may affect the
Grantee’s ability to participate in the Plan.
          (b) Voluntary Participation. The Grantee’s participation in the Plan
is voluntary. The value of the Restricted Stock Units is an extraordinary item
of compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
          (c) Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN

13



--------------------------------------------------------------------------------



 



AND OTHER DOCUMENTS RELATED TO THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”).
THE COMPANY WILL DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY
E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF
ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. BY
ACCEPTING THIS AGREEMENT ELECTRONICALLY, THE GRANTEE CONSENTS AND AGREES THAT
SUCH PROCEDURES AND DELIVERY MAY BE EFFECTED BY A BROKER OR THIRD PARTY ENGAGED
BY THE COMPANY TO PROVIDE ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY
ACCEPTING THIS AGREEMENT ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND
ALL PROCEDURES THE COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC
SIGNATURE SYSTEM FOR DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS, INCLUDING
THIS AGREEMENT, THAT THE COMPANY MAY ELECT TO DELIVER AND AGREES THAT HIS
ELECTRONIC SIGNATURE IS THE SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT AS,
HIS MANUAL SIGNATURE. THE COMPANY WILL SEND TO THE GRANTEE AN E-MAIL
ANNOUNCEMENT WHEN THE PLAN DOCUMENTS ARE AVAILABLE ELECTRONICALLY FOR THE
GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE
THE PLAN DOCUMENTS CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE
COMPANY, THE GRANTEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. THE GRANTEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC
DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE
EARLIER OF (i) THE TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND
(ii) THE WITHDRAWAL OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND
ACCEPTANCE OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
GRANTEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY
AND ACCEPTANCE OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL
TO THE ADMINISTRATOR. IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC
DELIVERY AND ACCEPTANCE, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE
PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL
NOTICE. BY ACCEPTING THIS AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES
THAT HE IS ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE
GRANTEE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER
FORMAT AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION.

14



--------------------------------------------------------------------------------



 



          (d) Unfunded Plan. The Grantee acknowledges and agrees that any rights
of the Grantee relating to the Grantee’s Restricted Stock Units and related
dividend equivalents and any other related rights shall constitute bookkeeping
entries on the books of the Company and shall not create in the Grantee any
right to, or claim against, any specific assets of the Company or any
Subsidiary, nor result in the creation of any trust or escrow account for the
Grantee. With respect to the Grantee’s entitlement to any payment hereunder, the
Grantee shall be a general creditor of the Company.
     15. Additional Acknowledgements. By accepting this Agreement
electronically, the Grantee and the Company agree that the Restricted Stock
Units are granted under and governed by the terms and conditions of the Plan and
this Agreement. The Grantee has reviewed in its entirety the prospectus that
summarizes the terms of the Plan and this Agreement, has had an opportunity to
request a copy of the Plan in accordance with the procedure described in the
prospectus, has had an opportunity to obtain the advice of counsel prior to
electronically accepting this Agreement and fully understands all provisions of
the Plan and this Agreement. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Agreement.
     16. Country Appendix. Notwithstanding any provision of this Agreement to
the contrary, this Restricted Stock Unit grant and any Shares issued pursuant to
this Agreement shall be subject to the applicable terms and provisions as set
forth in the Country Appendix attached hereto and incorporated herein, if any,
for the Grantee’s country of residence (and country of employment or engagement
as a Consultant, if different).

15



--------------------------------------------------------------------------------



 



Acceptance by the Grantee
By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

16



--------------------------------------------------------------------------------



 



COUNTRY APPENDIX
ADDITIONAL TERMS AND CONDITIONS TO RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-US and Non-EU)
This Country Appendix includes the following additional terms and conditions
that govern the Grantee’s Stock Award for all Grantees that reside and/or work
(i) outside of the United States and (ii) outside of an European Union
jurisdiction.
Notifications
This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Grantee should be aware with respect to the
Grantee’s participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
October 2010. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee not rely on the information in
this Country Appendix as the only source of information relating to the
consequences of the Grantee’s participation in the Plan because the information
may be out of date at the time that the Restricted Stock Units vest, or Shares
are delivered in settlement of the Restricted Stock Units, or the Grantee sells
any Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and none of the Company, its
Subsidiaries, nor the Administrator is in a position to assure the Grantee of a
particular result. Accordingly, the Grantee is advised to seek appropriate
professional advice as to how the relevant laws in the Grantee’s country of
residence and/or work may apply to the Grantee’s situation.
Finally, if the Grantee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Grantee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Grantee.
Terms and Conditions Applicable to All Jurisdictions
English Language. The Grantee acknowledges and agrees that it is the Grantee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Stock Award, be drawn up in English. If the Grantee
has received this Agreement, the Plan or any other rules, procedures, forms or
documents related to the Stock Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
Repatriation; Compliance with Laws. The Grantee agrees, as a condition of the
grant of the Stock Award, to repatriate all payments attributable to the Award
and/or cash acquired under the

17



--------------------------------------------------------------------------------



 



Plan (including, but not limited to, dividends, dividend equivalents, and any
proceeds derived from the sale of the Shares acquired pursuant to the Agreement)
in accordance with all foreign exchange rules and regulations applicable to the
Grantee. The Company and the Administrator reserve the right to impose other
requirements on the Grantee’s participation in the Plan, on the Restricted Stock
Units and on any Shares acquired or cash payments made pursuant to the
Agreement, to the extent the Company, its Subsidiaries or the Administrator
determines it is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Finally, the Grantee agrees to take any and all actions as may be
required to comply with the Grantee’s personal legal and tax obligations under
all laws, rules and regulations applicable to the Grantee.
Commercial Relationship. The Grantee expressly recognizes that the Grantee’s
participation in the Plan and the Company’s Stock Award grant does not
constitute an employment relationship between the Grantee and the Company. The
Grantee has been granted Stock Awards as a consequence of the commercial
relationship between the Company and the Company’s Subsidiary that employs the
Grantee, and the Company’s Subsidiary is the Grantee’s sole employer. Based on
the foregoing, (a) the Grantee expressly recognizes the Plan and the benefits
the Grantee may derive from participation in the Plan do not establish any
rights between the Grantee and the Subsidiary that employs the Grantee, (b) the
Plan and the benefits the Grantee may derive from participation in the Plan are
not part of the employment conditions and/or benefits provided by the Subsidiary
that employs the Grantee, and (c) any modifications or amendments of the Plan by
the Company or the Administrator, or a termination of the Plan by the Company,
shall not constitute a change or impairment of the terms and conditions of the
Grantee’s employment with the Subsidiary that employs the Grantee.
Private Placement. The grant of the Stock Award is not intended to be a public
offering of securities in the Grantee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Stock Award is not subject to the supervision
of the local securities authorities.
Additional Acknowledgements. The GRANTEE also acknowledges and agrees to the
following:

  •   The grant of the Stock Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Awards,
or benefits in lieu of the Stock Award even if Stock Awards have been granted
repeatedly in the past.     •   The future value of the Shares and any related
dividend equivalents is unknown and cannot be predicted with certainty.     •  
No claim or entitlement to compensation or damages arises from the forfeiture of
the Stock Award or any of the Restricted Stock Units or related dividend
equivalents, the termination of the Plan, or the diminution in value of the
Restricted Stock Units or

18



--------------------------------------------------------------------------------



 



      Shares, and the Grantee irrevocably releases the Company, its
Subsidiaries, the Administrator and their affiliates from any such claim that
may arise.     •   None of the Company, its Subsidiaries, nor the Administrator
is providing any tax, legal or financial advice or making any recommendations
regarding the Grantee’s participation in the Plan, the grant, vesting or
settlement of the Grantee’s Restricted Stock Units, or the Grantee’s acquisition
or sale of the Shares delivered in settlement of the Restricted Stock Units. The
Grantee is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.

Notifications Applicable To Brazil
Exchange Control Information. If the Grantee is resident or domiciled in Brazil,
the Grantee will be required to submit annually a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include Restricted Stock Units and Shares.
Terms and Conditions Applicable to China
Exchange Control Requirements. The Grantee understands and agrees that, due to
exchange control laws in China, the Grantee will be required to immediately
repatriate the proceeds from the sale of Shares and any dividends and dividend
equivalents received in relation to the Shares to China. The Grantee further
understands that the repatriation of such amounts may need to be effected
through a special exchange control account established by the Company or the
Subsidiary in China, and the Grantee hereby consents and agrees that all amounts
derived from the Stock Award granted under the Plan may be transferred to such
special account prior to being delivered to the Grantee’s personal account.
Further, to the extent required to comply with any foreign exchange rules,
regulations or agreements with governmental authorities, the Grantee
specifically authorizes the Company, the Subsidiary that employs the Grantee,
the Administrator or their respective agents, to sell the Shares acquired under
the Plan, following the termination of the Grantee’s Continuous Status as an
Employee or Consultant or at some other time determined by the Company or the
Administrator, including immediately following settlement of the Restricted
Stock Units, and to repatriate the sale proceeds in such manner as may be
designated by the Company or the Administrator.
Shares Must Remain With Company’s Designated Broker. The Grantee agrees to hold
the Shares received upon settlement of the Restricted Stock Units with the
Company’s designated broker until the Shares are sold.
Terms and Conditions Applicable to Hong Kong
Warning: The Stock Award and any Shares issued pursuant to the settlement of the
Restricted Stock Units do not constitute a public offering of securities under
Hong Kong law and are available only to employees of the Company and its
Subsidiaries. The Agreement, the Plan, and any rules, procedures, forms or other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public

19



--------------------------------------------------------------------------------



 



offering of securities under the applicable securities legislation in Hong Kong,
nor have the documents been reviewed by any regulatory authority in Hong Kong.
The Stock Award and any related documentation are intended only for the personal
use of each eligible employee of the Company or its Subsidiaries and may not be
distributed to any other person. If the Grantee is in any doubt about any of the
contents of the Agreement, the Plan, or any rules, procedures or forms, the
Grantee should obtain independent professional advice.
Sale of Shares. In the event that the Restricted Stock Units are settled within
six months of the Grant Date, the Grantee agrees that the Grantee (or his
beneficiary) will not sell the Shares acquired prior to the six-month
anniversary of the Grant Date.
Notifications Applicable to Malaysia
Director Reporting Requirement. If the Grantee is a director of the local
affiliate in Malaysia, the Grantee has an obligation to notify the local
affiliate in Malaysia in writing: (i) when the Grantee is granted a Stock Award
under the Plan, (ii) when the Grantee’s Restricted Stock Units are settled and
the Grantee receives Shares, (iii) when Shares are sold or (iv) when there is an
event giving rise to a change with respect to the Grantee’s interest in the
Company. The Grantee must provide this notification within 14 days of the date
the interest is acquired or disposed of or the occurrence of the event giving
rise to the change to enable the local affiliate in Malaysia to comply with the
relevant requirements of the Malaysian authorities. The Malaysian Companies Act
prescribes criminal penalties for directors who fail to provide such notice.
Notifications Applicable to Singapore
Director Notification Obligation. The Grantee acknowledges that if he is a
director or shadow director of a Subsidiary in Singapore, he is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Subsidiary in Singapore in writing
when he receives an interest (e.g., Restricted Stock Units, Shares) in the
Company. In addition, the Grantee acknowledges that he must notify the
Subsidiary in Singapore when he sells Shares. These notifications must be made
within two days of acquiring or disposing of an interest in the Company. In
addition, the Grantee acknowledges that he must make a notification of his
interest in the Company within two days of becoming a director.
Securities Law Information. The Plan is offered on a private basis in reliance
on section 273(1)(f) of the Securities and Futures Act (“SFA”), under which it
is exempt from the prospectus and registration requirements of the SFA.
Notifications Applicable to Ukraine
Exchange Control Notification. The Grantee is obligated to file certain reports
with the National Bank of Ukraine (“NBU”). Specifically, the Grantee must notify
the NBU in writing about the acquisition of any Shares within 14 days of the
acquisition of the Shares by filing the appropriate form with the NBU. In
addition, currency and other property (i.e. Shares) of residents which remain
outside Ukraine may be subject to the mandatory declaration to the NBU on a
quarterly basis.

20



--------------------------------------------------------------------------------



 



Terms and Conditions Applicable to Vietnam
Cash Settlement of Restricted Stock Units. Notwithstanding any provisions in the
Agreement, the Company may, in its sole discretion, deliver cash equal to the
Fair Market Value of the Shares, in lieu of delivering the Shares, in settlement
of the Restricted Stock Units otherwise eligible for settlement in accordance
with the Agreement.

21